                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            DOCKET NO. 3:15-cr-213-MOC-DCS-13

    UNITED STATES OF AMERICA                                )
                                                            )
                                                            )
                                                            )
    Vs.                                                     )                 ORDER
                                                            )
    GAVIN JORDAN,                                           )
                                                            )
                         Defendant.                         )


           THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (#570). Defendant, who purportedly suffers from high blood

pressure and a heart murmur, seeks early release from prison under 18 U.S.C. § 3582(c)(1)(A)

based on the COVID-19 pandemic. The Government has responded in opposition to the motion.

           Defendant’s motion is denied for the reasons stated in the Government’s opposing brief.

Specifically, the motion is denied because Defendant, currently incarcerated at FTC Oklahoma in

Oklahoma City, Oklahoma, has not shown “exceptional reasons” to support his release based on

the COVID-19 pandemic. As the Government notes, Defendant, who purportedly suffers from

high blood pressure and a heart murmur,1 does not suffer from a medical condition that falls into

one of the categories warranting a sentence reduction. Additionally, Defendant has not shown

that the facility where he is detained is specifically unable to adequately manage COVID-19 or

treat him should he contract the virus.



1
  As the Government notes, Defendant has presented no evidence supporting a diagnosis of
either high blood pressure or a heart murmur.

                                                  -1-



          Case 3:15-cr-00213-MOC-DSC Document 575 Filed 07/22/20 Page 1 of 2
       Finally, Defendant also seeks credit for time served while in Costa Rica before his

extradition. This request is denied, as the Attorney General (through the Bureau of Prisons), not

the Court, is responsible for computing credit for time served under 18 U.S.C. § 3585(b).

Furthermore, if Defendant seeks to challenge the Bureau of Prison’s computation of his federal

sentence he must do so through a writ of habeas corpus under 28 U.S.C. § 2241, filed in his

district of confinement.

       Having thus considered defendant’s motion and reviewed the pleadings, the court enters

the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (#570), is DENIED.

                                        Signed: July 22, 2020




                                               -2-



     Case 3:15-cr-00213-MOC-DSC Document 575 Filed 07/22/20 Page 2 of 2
